Citation Nr: 0828074	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  08-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic low back disorder to include a herniated nucleus 
pulposus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a herniated nucleus pulposus.  In May 2008, 
the veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  In August 1993, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a low back disorder 
to include a herniated nucleus pulposus.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in September 1993.  He did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the August 1993 rating 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

The August 1993 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a low back disorder 
to include a herniated nucleus pulposus is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back disorder to 
include a herniated nucleus pulposus has not been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in the veteran in September 2006 and 
October 2007 which informed him that his claim had been 
denied in the past, the reasons for that denial, and the 
evidence needed to support an application to reopen a claim 
of entitlement to service connection.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  He was told of the evidence considered 
with respect to the assignment of a disability evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application.  See Pelegrini, 
supra; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  At the hearing, the record was left open for 
60 days at the veteran's request to submit additional 
evidence.  Unfortunately, no additional documentation was 
received.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007 as amended).  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  

II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).  

A.  Prior Board and RO Decisions

In September 1979, the RO denied service connection for a 
herniated nucleus pulposus upon its finding that while the 
claimed disability was treated and diagnosed during active 
service, it "was acute and transitory and no residuals were 
found" at the most recent VA examination for compensation 
purposes.  The veteran was informed in writing of the adverse 
decision and his appellate rights in October 1979.  The 
veteran did not subsequently submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records reflect that he was treated for back complaints.  An 
October 1971 Air Force hospital summary states that the 
veteran was diagnosed with L5-S1 degenerative disc disease 
with left sciatica.  The report of the veteran's August 1972 
physical examination for service separation states that the 
veteran reported experiencing recurrent back pain.  The 
military examiner reported that the veteran exhibited a 
normal spine.  The report of an August 1979 VA examination 
for compensation purposes states that the veteran exhibited 
no back abnormalities on either physical or X-ray evaluation.  

The veteran subsequently sought to reopen his claim for 
service connection.  In June 1987, the Board denied service 
connection for a low back disorder to include a herniated 
nucleus pulposus as a chronic back disorder was not shown 
during active service or for many years thereafter.  

The evidence considered by the Board in reaching its decision 
may be briefly summarized.  The Board reviewed the evidence 
of record at the time of the September 1979 RO decision which 
reflected that the veteran did not exhibit a chronic back 
disorder.  In particular, the Board noted that the August 
1979 VA examination revealed no abnormalities on physical 
examination or x-rays.  Also of record was A March 1986 
written statement from John A. Bazley, M.D., which reports 
that the veteran was diagnosed with lumbar spine degenerative 
disc disease.  The transcript of a December 1986 hearing 
before VA hearing personnel conveys that the veteran 
testified that he initially manifested a chronic back 
disorder during active service.  He could not recall what had 
precipitated his back disorder.  

The veteran subsequently sought to reopen his claim for 
service connection.  In August 1993, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim for service connection for a low back 
disorder to include a herniated nucleus pulposus.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in September 1993.  He did not submit a 
NOD with the decision. 

The additional documentation reviewed by the RO consisted of 
private clinical documentation and written statements from 
the veteran.  The additional clinical documentation did not 
pertain to the veteran's spine and back.  In his May 1993 
application to reopen his claim, the veteran advanced that he 
had undergone spinal surgery since the July 1987 Board 
decision.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 1993 RO determination 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a low 
back disorder to include a herniated nucleus pulposus 
consists of private clinical documentation; the transcript of 
a May 2008 hearing before the undersigned Veterans Law Judge 
sitting at the RO; and written statements from the veteran.  
A November 1985 physical evaluation from Tomas E. Delgado, 
M.D., notes that the veteran complained of chronic back pain.  
He presented a history of inservice back injury and treatment 
thereof.  The veteran was diagnosed with a possible left L4-5 
herniated nucleus pulposus.  A September 1987 hospital 
summary from Lakeland Regional Medical Center indicates that 
the veteran was diagnosed lumbosacral spine degenerative disc 
disease and subsequently underwent a L4-5 and L5-S1 
hemilaminectomy, discectomy, and foraminotomy.  

In his September 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that his 
chronic spine disorder had been initially diagnosed during 
active service; he underwent lumbar spine disc surgery in 
1989; and he continued to suffer from chronic back pain.  In 
an October 2006 written statement, the veteran reiterated 
that he had been treated for a chronic back disorder during 
active service.  Clinical documentation from Syed W. Ahmed, 
M.D., dated between May 2005 and December 2006 indicates that 
the veteran had undergone spinal surgery in 1988 and received 
ongoing treatment for lumbar spine degenerative disc disease.   
At the May 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran reiterated that he had 
initially been diagnosed with and treated for a chronic 
lumbar spine disorder during active service  

In reviewing the additional documentation submitted into the 
record since the August 1993 RO determination, the Board 
observes that it is essentially cumulative in nature.  The 
evidence of record at the time of the last decision showed 
that he underwent extensive treatment for back complaints in 
service, but that his back showed no abnormalities upon 
physical evaluation or x-rays in 1979.  The evidence also 
showed that he had subsequently been diagnosed with a current 
back disability that was supported by clinical findings and 
diagnostic studies.  The RO continued to deny reopening the 
claim, however, because there was no competent evidence 
linking the current disability to the complaints in service.

The new evidence submitting since filing to reopen the claim 
does not reflect that his current spine/back disorder is 
related to the complaints noted during active service.  It 
merely reiterates that, while the veteran was treated for 
back symptoms during active service, a chronic spine disorder 
was not objectively manifested at service separation or for 
many years thereafter.  There remains no competent medical 
evidence linking the current disability to the complaints in 
service.  While the veteran has continued to report to his 
health care providers that his disability had its onset in 
service, the Board notes that a mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

For these reasons, the Board finds that the additional 
documentation does not, either by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, the Board further finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for a low back disorder 
to include a herniated nucleus pulposus.  

To the extent which the veteran appears to be alluding to 
possible errors in prior Board and RO decisions, the Board 
finds that an allegation of clear and unmistakable error in a 
specific decision has not been directly advanced and 
therefore not before the Board at this time.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE 
must be pled with specificity].  The veteran and his 
representative remain free to file a claim of CUE with 
respect to a specific final decision if they choose.




ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 
for a low back disorder to include a herniated nucleus 
pulposus is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


